Citation Nr: 0331658	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of 
$11,172.00.

2.  Whether collection activity for indebtedness in the 
amount of $11,172.00 should be terminated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 6, 1944, to 
September 25, 1944.  On February [redacted], 1966, the veteran died.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California was notified of his death in 
March1966.  The appellant is his widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the RO Committee on 
Waivers and Compromises (COWC) in Los Angeles, California, 
which denied the appellant's request for waiver of an 
overpayment of VA death pension benefits in the amount of 
$11,172.00.  The appellant filed a notice of disagreement 
with the COWC decision in May 2002.  A statement of the case 
was issued and, in September 2002, the appellant perfected 
her appeal.  The case was subsequently certified to the 
Board.  

The Board notes that the appellant presented for a personal 
hearing before a Hearing Officer at the RO in February 2002; 
a transcript is of record.  The appellant subsequently 
requested a videoconference hearing at the RO before a 
Veterans Law Judge (VLJ) sitting in Washington, DC.  However, 
she failed to report for the scheduled videoconference 
hearing in October 2003.


FINDINGS OF FACT

1.  In April 1966 the RO granted the appellant death pension 
based upon the military service of the veteran, her deceased 
husband.

2.  The appellant received $110.00 monthly, effective 
February 1, 1966, the day on which entitlement began.  
Effective January 1, 1978, she received $133.00 monthly.

3.  In 1985 the appellant earned $20,661.00; she earned 
$21,969.00 in 1986; $23,437.00 in 1987; and $27,099.00 in 
1988.

4.  The appellant reported earnings of $0.00 in wages to the 
RO each year for the period from 1985 to 1988.

5.  By letter dated in August 1992, the RO notified the 
appellant of a proposal to terminate her pension due to 
unreported income that she had received from Mt. San Antonio 
Community College District, Walnut and County of Los Angeles, 
Paramount School District and Board of Education.

6.  In August 1992, the Mt. San Antonio Community College 
District certified that they had no record that the appellant 
was ever in their employ.

7.  In December 1992, the proposed adjustment to the 
appellant's pension was made, resulting in a calculated 
overpayment of benefits in the amount of $11,172.00.

8.  The appellant was not notified of the overpayment amount, 
and the RO did not attempt to recover said overpayment, until 
July 2001.

9.  The appellant's overpayment, in the amount of $11,172.00, 
resulted from misrepresentation on her part as to her earned 
income.

10.  VA became aware of the appellant's indebtedness in 1992; 
however, VA did not initiate attempts to collect the debt 
until 2001.

11.  The appellant is currently 79 years of age, and her 
health is failing.  Her current monthly income is $1,975.00, 
and her expenses are $2,254.00.

CONCLUSIONS OF LAW

1.  Recovery of the overpayment of pension benefits, in the 
amount of $11,172.00, plus accrued interest, would not be 
against equity and good conscience, and recovery of that 
amount by the Government is not waived.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).

2.  Given the questionable availability of judicial remedies 
available to VA, and donsidering the appellant's future 
financial prospects, termination of collection activity for 
overpayment in the amount of $11,172.00, plus accrued 
interest, is warranted.  31 U.S.C.A. § 3711 (West 2002); 
38 C.F.R. § 1.942 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law 106-175 
(2000), 114 Stat. 2096, 2096-97, which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in correspondence dated 
in June 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which establish compliance with 
VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the June 2003 correspondence advised the 
appellant to submit any supportive documentation within 30 
days instead of one year.  However, inasmuch as the benefit 
ultimately sought on appeal has been granted herein, the 
Board concludes that the spirit, if not the letter, of the 
holding in the Federal Circuit's decision in PVA, supra, has 
been fulfilled.  

The Board notes that the appellant and her representative 
appear to have raised the issue of termination of collection 
activities pursuant to the provisions of 38 C.F.R. § 1.942.  
The RO does not appear to have considered that issue.  
Ordinarily, the Board is without jurisdiction to consider 
issues not initially adjudicated by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  However, considering 
the age and health status of the appellant, and inasmuch as 
the benefit sought is effectively granted herein, the Board 
finds that it may consider the issue of termination of 
collection activities in the first instance without any 
prejudice to the appellant.  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more notification or development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

The veteran died in February 1966 due to cardiorespiratory 
arrest.  The appellant is his surviving spouse.  In February 
1966 the appellant filed a claim for death pension benefits.  
The RO granted the appellant's claim in April 1966.  At the 
time, based upon her reported and anticipated countable 
income, she was awarded $73.00 monthly, effective from 
February 1, 1966; $58.00 monthly, effective August 15, 1967; 
$43.00 monthly, effective April 12, 1969; and $0.00 monthly, 
effective January 30, 1971.  

In May 1966 the RO received VA Form 21-4100, Statement of 
Income and Net Worth, from the appellant, which indicated an 
income of $475.31 from the Social Security Administration 
(SSA) for 1966 and an expected income of $518.40 for the year 
1967.  Accordingly, her death pension was amended to $110.00 
monthly, effective February 1, 1966; $95.00 monthly, 
effective August 15, 1967; $80 monthly, effective April 12, 
1969; and $64.00 monthly, effective January 30, 1971.  

The appellant submitted another VA Form 21-4100, Statement of 
Income and Net Worth in December 1969, which indicated 
current and expected income from SSA in the amount of 
$640.80.  Accordingly, her death pension benefits were 
adjusted to $122.00 monthly, effective March 30, 1970; 
$106.00 monthly, effective April 1, 1970; $90.00 monthly, 
effective July 1, 1970; and $70.00 monthly, effective January 
30, 1971.  

In February 1971, the appellant was advised that her pension 
would be $98.00 monthly, effective January 1, 1971 and $76.00 
monthly, effective July 1, 1971.

The appellant advised the RO in March 1972 that she was no 
longer receiving SSA benefits.  In March 1972, the appellant 
was awarded $99.00 monthly, effective January 1, 1971; $81.00 
monthly, effective July 1, 1971; and $87.00 monthly, 
effective January 1, 1972.  

VA Forms 21-0512S, Section 306 Eligibility Verification 
Report (Surviving Spouse) (EVR), received from December 1985 
to November 1989 contained negative reports as to the 
appellant's anticipated income for the years reported.  

The RO issued a letter dated in November 1991 which indicated 
that the appellant's award amount had been adjusted to 
$133.00 monthly, effective January 1, 1992.  Separate 
correspondence was issued in June 1992, in which the RO 
advised the appellant that it had determined that she had 
received income from the Mt. San Antonio Community College 
District Walnut in the amounts of $20, 368.00, $23,80.00, 
$24,849.00, and $28, 796.00 for the years 1985 through 1988, 
respectively.  In addition, according to the RO's research, 
the appellant had received $30,038.00 in 1989 from the County 
of Los Angeles, Paramount School District and Board of 
Education.  

In a letter dated in August 1992, the RO proposed to 
terminate the appellant's death pension.  In September 1992 
the appellant submitted personal income tax information, 
which revealed total income from teaching of $20,661.00 in 
1985; $21,969.00 in 1986; $23,437.00 in 1987; and $27,099.00 
in 1988.  

A VA Form 4-5285, Certificate of Indebtedness, was issued in 
March 1993, which indicated that the appellant had been paid 
pension benefits in the amount of $133.00 monthly for the 
period from January 1, 1986, to December 31, 1992, for a 
total of $11,172.00.  It was determined that the appellant 
had not been entitled to receive death pension benefits for 
that time period.  The benefit adjustment resulted in an 
overpayment of $11,172.00.  

The claims file reflects that, in January 1993, a Report of 
Contact documented a referral by the RO to the VA District 
Counsel for review of the case for fraud.  The accounts 
receivable sum was listed as $11,172.  The file is silent for 
any indication as to the resolution, if any, of that 
referral.  In October 1993, a letter was issued by the RO 
Adjudication Officer to the Special Agent in Charge at the 
Office of the Inspector General (IG), for investigation, 
possible prosecution, and recovery of benefits overpaid from 
January 1, 1986.  The file contains no indication of what 
resulted from the IG investigation, if indeed it was 
completed.

The RO notified the appellant of the overpayment amount in 
correspondence dated in July 2001.  

In October 2001, the RO received the appellant's VA Form 20-
5655, Financial Status Report, which revealed total monthly 
income of $1,975.00 and expenses totaling $2,254.00.  The 
appellant's eldest son also provided a statement, which 
indicated that he and the appellant's two other adult sons 
give their mother funds each month to make up the difference.  

In October 2001 the issue was referred to the COWC.  The 
appellant and her son appeared for a hearing before a 
representative of the Committee in February 2002.  The 
appellant testified that she had come in to the VA office 
each year and allowed personnel in the RO to fill out the 
Eligibility Verification Report, which she just signed.  
According to her testimony, she was unable to predict each 
year what her income would be for the following year because 
she worked as a substitute teacher and was not sure when she 
would be called in to work.  She further asserted that she 
had heard nothing from VA about her indebtedness for 10 
years.  Her son testified that the appellant's health is 
failing due to age, and that she has no current or 
prospective means by which to repay such a debt.  According 
to the appellant's son, he and his brothers are forced to 
contribute their funds for some of the appellant's most basic 
needs because her current necessary expenditures exceed her 
income.  The appellant's representative continued to raise 
the issue that the appellant's indebtedness was initially 
noted in 1992 and that, through no fault of her own, she was 
not notified of such until 2001, almost 10 years later.  

The COWC declined to waive the appellant's indebtedness, 
finding that her failure to report her income from teaching 
for the period in question constituted bad faith.  

III.  Discussion

A.  Waiver of Indebtedness

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2003).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2003).

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (2003).

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c) (West 2002); 38 C.F.R. § 1.963(a) (2003).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

In the present case, the appellant was originally awarded 
death pension in April 1966.  She was advised at that time of 
her obligation to report to VA any material change in her 
income, net worth, or dependents, and of any change of her 
address.  See 38 C.F.R. §§ 3.277, 3.660.  In fact, during the 
period in question, 1985 to 1988, the appellant submitted a 
signed EVR each year.  

When the RO became aware that the appellant earned wages of 
$20,661.00 in 1985, $21,969.00 in 1986, $22,437.00 in 1987, 
and $27,099.00 in 1988, it notified the appellant, by letter, 
of its proposal to discontinue her VA pension.  See 38 C.F.R. 
§ 3.660(a)(3).  

As noted above, waiver of repayment of indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver.  38 U.S.C.A. § 
5302(c).  Thus, in order to determine whether waiver may be 
granted, it is first necessary to examine the question of 
whether there was fraud, misrepresentation, or bad faith on 
the part of the claimant in the creation of the overpayment.  
See Ridings v. Brown, supra, citing 38 C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation, or bad faith in connection with her 
receipt of VA benefits precludes the grant of a waiver of 
recovery of the overpayment.  See 38 U.S.C.A. § 5302(c); see 
also Ridings v. Brown, supra.  This concept parallels the 
"clean hands" doctrine familiar in equity cases, where only 
if an appellant is free from all taint of fraud in connection 
with her claim for benefits may waiver on account of "equity 
and good conscience" be considered.  See Farless v. 
Derwinski, 2 Vet. App. 555, 556 (1992).  

Under the law as it currently stands, "bad faith" is 
defined as "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits or services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 1.965(b) 
(2002); Richards v. Brown, 9 Vet. App. 255, 257 (1996).  

In the present case, the Board finds that the appellant 
exercised bad faith in her consistent failure to report her 
income, which appears to have been in excess of $20,000.00 
annually, for the period from 1985 to 1988.  

The competent evidence of record indicates that the appellant 
recognized her obligation to report any changes in her income 
to VA.  In 1972 she submitted a statement to advise the RO 
that she was no longer receiving SSA benefits.  She also 
showed up at the RO every year from 1985 to 1988 to fill out 
an EVR.  According to the appellant's testimony, VA employees 
filled out the reports and she merely signed them.  She also 
testified that, because she was a substitute teacher, she did 
not know what her projected income would be for the upcoming 
year.  However, the EVR form not only requests the projected 
income for the next year, but it also requests certification 
of any income from wages from any employment during the 
current year.  Each year from 1985 to 1988 the appellant's 
EVR form indicates $0.00 in income for the current and 
projected year.  By signing those reports, the appellant 
certified that the information contained therein was true and 
accurate to the best of her knowledge.

The record unfortunately is clear that the appellant was 
disingenuous, at best, in averring that she anticipated no 
countable income for each year which corresponded to an EVR 
reporting period, and in failing to correct her EVR 
information when she repeatedly received very significant 
amounts of earnings.  Even assuming that the appellant was 
unable to precisely gauge her future earnings, she certainly 
knew by November or December of each year, when she certified 
her EVR, that she had some income for that year.  Not only 
did she fail to report her current income, she also failed to 
correct the previous years' reported income amounts each time 
she returned to VA and signed a new EVR.  

The appellant knew enough about her obligation to report any 
changes in her income to VA that she appeared each year to 
fill out an EVR.  Yet she conveniently failed to report the 
tens of thousands of dollars she was making as a full-time 
substitute teacher during the period from 1985 to 1988.  
Therefore, the Board finds that she exercised bad faith 
and/or misrepresented her income.  

The Board having found that the appellant misrepresented a 
material fact and/or exercised bad faith in reporting her 
income for the period from 1985 to 1988, that finding 
dictates our decision as to whether recovery of the 
indebtedness would be against equity and good conscience, 
under 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
appellant is not entitled to waiver of recovery of 
overpayment in the amount of $11,172.00.  

B.  Termination of Collection Action

Pursuant to 38 C.F.R. § 1.942, VA may terminate collection 
activity and consider closing the agency file on a claim that 
meets any one of the following standards:  (1) inability to 
collect any substantial amount; (2) inability to locate the 
debtor; (3) death of the debtor; (4) the costs will exceed 
recovery; (5) the claim is legally without merit; (6) the 
claim cannot be substantiated by evidence.  

Collection action may be terminated on a claim when it 
becomes clear that VA cannot collect or enforce collection of 
any significant amount from the debtor, having due regard for 
the judicial remedies available to the agency, the debtor's 
future financial prospects, and the exemptions available to 
the debtor under State and Federal law.  In determining the 
debtor's inability to pay, the following factors, among 
others, shall be considered: (1) age and health of the 
debtor; (2) present and potential income; (3) inheritance 
prospects; (4) the possibility that assets have been 
concealed or improperly transferred by the debtor; (5) the 
availability of assets or income which may be realized by 
means of enforced collection proceedings.  38 C.F.R. 
§ 1.942(a).  

In the present case, the RO determined the appellant's 
indebtedness in the amount of $11,172.00 in December 1992.  
At that time she was 67 years of age.  The appellant was not 
notified of the amount of her indebtedness until July 2001, 
almost ten years later.  She is currently 78 years old and, 
according to her testimony and that of her son, suffers from 
some health problems.  According to the Financial Status 
Report she submitted in October 2001, the appellant's current 
monthly income is $1975.00.  Her expenses, which total 
roughly $2254.00, include $130.00 for her mortgage; $300.00 
for food; $240.00 for utilities and heat; $694.00 for other 
living expenses (i.e. clothing, gasoline, prescriptions, 
etc.); and $889.00 for monthly payments on installment 
contracts and other debts.  Her adult children make up for 
any deficits in her monthly budget.  There is no competent 
evidence to suggest that the appellant is likely to inherit a 
substantial amount of money.  In addition, she has identified 
her only assets as her automobile and her home, in addition 
to approximately $95.00 cash on hand and in the bank.  There 
is no indication that the appellant has made any financial 
transfers to conceal any assets.  

In determining whether there is an inability to collect any 
substantial amount of the debt, the Board is also required to 
consider VA's ability to collect or enforce the collection of 
any significant amount from the debtor.  

Except as otherwise provided by Congress, every action for 
money damages brought by the United States, its officers or 
its agencies, which is based upon any express or implied 
contract shall be barred unless the complaint is filed within 
six years after the right of action accrues or within one 
year after final administrative decisions have been rendered, 
whichever is later.  28 U.S.C.A. § 2415 (West 2002).  

As noted above, the RO determined the appellant's 
indebtedness in December 1992.  However, the RO did not 
notify the appellant of such or attempt to collect the debt 
until 2001, by which time the appellant was 77 years old, her 
health was failing, and her current and potential income were 
significantly decreased.  For example, it is far less likely 
now that the appellant will be able to earn substantial 
income from working than it was 10 years ago.  Since the RO 
did not attempt to recover the overpayment for almost 10 
years after it knew of the debt, it is not clear from the 
record whether there are any judicial remedies currently 
available to the Government.  See 28 U.S.C.A. §§ 2415, 2416 
(c).  

In short, in light of the appellant's age and health, her 
current income, and her future financial prospects, as well 
as the RO's 10-year delay in attempting to collect her 
pension-overpayment indebtedness, thereby bringing into 
question the availability of judicial remedies, the Board 
finds that termination of any further collection activity is 
warranted.  


ORDER

Waiver of the appellant's overpayment in the amount of 
$11,172.00 is denied.  

Termination of collection activity with respect to the 
appellant's pension overpayment indebtedness is granted.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



